Case 2:20-cv-16567-MCA-LDW Document 11 Filed 03/10/21 Page 1 of 2 PageID: 48


Rachel Seaton Brownell (N.J. Bar No. 021842011)
Jillian L. Szymonifka (N.J. Bar No. 114492014)
LITTLER MENDELSON, P.C.
One Newark Center, Eighth Floor
Newark, New Jersey 07102
973.848.4700
Attorneys for Defendant
                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


BETSY FRESSE,                                      Civil Action No. 2:20-cv-16567-MCA-LDW

                      Plaintiff,                   NOTICE OF DEFENDANT’S MOTION TO
                                                   COMPEL ARBITRATION AND DISMISS
vs.                                                       OR STAY THE ACTION
STARBUCKS CORPORATION d/b/a,
STARBUCKS COFFEE COMPANY
                                                                 Electronically Filed
                      Defendant.


To: Demetrios K. Stratis, Esq.
   Ruta, Soulios & Stratis, Esq.
   10-04 River Rd.
   Fair Lawn, New Jersey 07410

       PLEASE TAKE NOTICE that, on April 5, 2021 at 9:00 a.m. or as soon thereafter as

counsel may be heard, Defendant Starbucks Corporation d/b/a Starbucks Coffee Company

(“Defendant”), by and through its attorneys, Littler Mendelson, P.C. (Rachel Seaton Brownell,

Esq. appearing), will move this Court, before the Honorable Madeline Cox Arleo, U.S.D.J., at the

United States District Court for the District of New Jersey, Frank R. Lautenberg U.S. Post Office

and Courthouse, Courtroom MLK 4A, Federal Square, Newark, New Jersey, for an Order,

pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq. and Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), granting Defendant’s Motion To Compel Arbitration And Dismiss Or Stay

The Action.

       PLEASE TAKE FURTHER NOTICE that in support of the within motion, the

undersigned attorneys for Defendant shall rely on the supporting memorandum of law and the
Case 2:20-cv-16567-MCA-LDW Document 11 Filed 03/10/21 Page 2 of 2 PageID: 49


Declarations of Rachel Seaton Brownell, Esq. and Matthew Kennedy, and the exhibits appended

thereto.

         PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.

                                                 LITTLER MENDELSON, P.C.
                                                 Attorneys for Defendant


                                                 By: /s/ Rachel Seaton Brownell
                                                       Rachel Seaton Brownell
Dated: March 10, 2021




4823-9804-4127.1 055187.1163

                                            2
